DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Erin Sully on January 20, 2022.

The application has been amended as follows: 
In the Specification:
Paragraph [0003] has been replaced with new paragraph [0003]:
--[0003] The content of the following submission on ASCII text file is incorporated herein 
by reference in its entirety: a computer readable form (CRF) of the Sequence Listing (file name: 699932001102SubSeqList.txt, date recorded: November 22, 2021, size: 9,248 bytes).--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose a method of analyzing a sample by contacting the sample with a set of peptide constructs.  The peptide constructs each comprise a peptide portion and an identifying nucleic acid portion.  The method comprises the use of at least 5.000 of the peptide constructs.  The peptide portions of the constructs are encoded by an oligonucleotide sequence.  After contacting the 

The Terminal Disclaimer over U.S. Patent No. 9,958,454, filed May 26, 2020, is approved.

The Information Disclosure Statement filed December 21, 2021 has been considered.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636